20-837
     Espinoza-Archipolla v. Garland
                                                                              BIA
                                                                      Thompson, IJ
                                                                      A206 727 030
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 11th day of February, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            DEBRA ANN LIVINGSTON,
 9                 Chief Judge,
10            WILLIAM J. NARDINI,
11            EUNICE C. LEE,
12                 Circuit Judges.
13   _____________________________________
14
15   DUBAR IVAN ESPINOZA-ARCHIPOLLA,
16            Petitioner,
17
18                     v.                                    20-837
19                                                           NAC
20   MERRICK B. GARLAND, UNITED
21   STATES ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25
26   FOR PETITIONER:                     Michael Borja, Esq., Borja Law
27                                       Firm, P.C., Jackson Heights, NY.
28
 1   FOR RESPONDENT:             Jeffrey Bossert Clark, Acting
 2                               Assistant Attorney General;
 3                               Anthony P. Nicastro, Assistant
 4                               Director; Matthew B. George,
 5                               Senior Litigation Counsel, Office
 6                               of Immigration Litigation, United
 7                               States Department of Justice,
 8                               Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Dubar Ivan Espinoza-Archipolla, a native and

14   citizen of Ecuador, seeks review of a February 19, 2020,

15   decision of the BIA affirming an April 9, 2018, decision of

16   an Immigration Judge (“IJ”) denying asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).     In re Dubar Ivan Espinoza-Archipolla, No. A206 727

19   030 (B.I.A. Feb. 19, 2020), aff’g No. A206 727 030 (Immigr.

20   Ct. N.Y.C. Apr. 9, 2018).    We assume the parties’ familiarity

21   with the underlying facts and procedural history.

22       We have reviewed the IJ’s decision.     See Mei Chai Ye v.

23   U.S. Dep’t of Just., 489 F.3d 517, 523 (2d Cir. 2007).       We

24   review the agency’s factual findings for substantial evidence

25   and its legal conclusions de novo.    See Paloka v. Holder, 762

                                     2
 1   F.3d 191, 195 (2d Cir. 2014) (“Courts review de novo the legal

 2   determination of whether a group constitutes a ‘particular

 3   social group’ under the [Immigration and Nationality Act].”);

 4   Edimo-Doualla v. Gonzales, 464 F.3d 276, 281–83 (2d Cir. 2006)

 5   (applying      substantial      evidence           standard         to       nexus

 6   determination); Yanqin Weng v. Holder, 562 F.3d 510, 513, 516

 7   (2d Cir. 2009) (applying substantial evidence standard to CAT

 8   claim).        “[T]he   administrative           findings      of     fact     are

9    conclusive     unless   any    reasonable          adjudicator        would     be

10   compelled      to   conclude    to        the     contrary.”             8 U.S.C.

11   § 1252(b)(4)(B).

12       Our review is limited to claims exhausted before the

13   agency and sufficiently argued here.                See Lin Zhong v. U.S.

14   Dep’t     of   Just.,   480    F.3d       104,     123   (2d        Cir.     2007)

15   (“usually . . . issues not raised to the BIA will not be

16   examined by the reviewing court”); Yueqing Zhang v. Gonzales,

17   426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005) (issues not

18   raised in briefs normally will not be addressed on appeal).

19   Espinoza-Archipolla      has    waived          review   of    the       agency’s

20   findings related to the particular social group he proposed

21   to the agency by failing to specifically challenge those


                                           3
 1   findings, and he did not exhaust the amended social group

 2   that he now proposes.       See Lin Zhong, 480 F.3d at 123; Yueqing

 3   Zhang, 426 F.3d at 541 n.1, 545 n.7; see also Prabhudial v.

 4   Holder, 780 F.3d 553, 555–56 (2d Cir. 2015) (concluding that

 5   BIA properly declined to “consider an issue that could have

 6   been, but was not, raised before [the] IJ” and declining to

 7   address claim in first instance).                    Accordingly, we deny

 8   Espinoza-Archipolla’s petition as to asylum and withholding

 9   of removal.

10          As to CAT protection, substantial evidence supports the

11   agency’s denial of that claim.                Espinoza had the burden to

12   show that “it is more likely than not that he . . . would be

13   tortured,” 8 C.F.R. § 1208.16(c)(2), and that “government

14   officials [would] know of or remain willfully blind to an act

15   [of torture],” Khouzam v. Ashcroft, 361 F.3d 161, 171 (2d

16   Cir.     2004);    see   also    8      C.F.R.      § 1208.18(a)(1).      In

17   determining whether torture is more likely than not, the

18   agency    considers      past   torture,        country   conditions,     and

19   whether    the    applicant     could       avoid   torture   by   relocating

20   within his home country.         8 C.F.R. § 1208.16(c)(3).

21


                                             4
 1          Here,    while    Espinoza-Archipolla’s         treatment         by   gang

 2   members was abhorrent, the agency reasonably concluded both

 3   that the harm he suffered did not rise to the level of torture

 4   and that he failed to establish that he could not relocate

 5   and    avoid     torture      by     gang   members.        See      8    C.F.R.

 6   §§ 1208.18(a)(2) (“Torture is an extreme form of cruel and

 7   inhuman treatment and does not include lesser forms of cruel,

 8   inhuman or degrading treatment or punishment that do not

9    amount    to     torture.”),        1208.16(c)(3)    (IJ    considers         past

10   torture, possibility of relocation); Kyaw Zwar Tun v. U.S.

11   INS, 445 F.3d 554, 567 (2d Cir. 2006) (“[T]orture requires

12   proof of something more severe than the kind of treatment

13   that    would    suffice      to    prove   persecution.”).          Moreover,

14   Espinoza-Archipolla’s country conditions evidence reflecting

15   a rise in drug trafficking was insufficient to demonstrate

16   that gang members will likely single him out for torture and

17   that government officials would acquiesce to that torture,

18   particularly given evidence of the government’s actions to

19   combat    that    rise   in    criminality.         See    Mu-Xing       Wang   v.

20   Ashcroft, 320 F.3d 130, 144 (2d Cir. 2003) (requiring showing

21   that     “someone        in        [applicant’s]     particular          alleged


                                             5
 1   circumstances        is   more   likely    than   not   to   be   tortured”

 2   (emphasis omitted)); Mu Xiang Lin v. U.S. Dep’t of Just., 432

 3   F.3d    156,   160    (2d   Cir.   2005)   (requiring    “particularized

 4   evidence” to support a CAT claim); see also Jian Hui Shao v.

 5   Mukasey, 546 F.3d 138, 157–58 (2d Cir. 2008) (“[W]hen a

 6   petitioner bears the burden of proof, his failure to adduce

 7   evidence can itself constitute the ‘substantial evidence’

 8   necessary to support the agency’s challenged decision.”).

9           For the foregoing reasons, the petition for review is

10   DENIED.    All pending motions and applications are DENIED and

11   stays VACATED.

12                                       FOR THE COURT:
13                                       Catherine O’Hagan Wolfe,
14                                       Clerk of Court




                                          6